Citation Nr: 0104566	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  00-00 104	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Osborne, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1977 to 
January 1981.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 1999 rating 
decision by the RO which reopened and denied the claim of 
service connection for hepatitis C.

The veteran's claim for service connection for hepatitis was 
previously denied by the RO in July 1997.  He did not appeal 
the adverse determination.  As a result, the July 1997 RO 
decision is final and new and material evidence is needed to 
reopen the claim.  38 U.S.C.A. § 5108, 7105.  In the decision 
currently on appeal, the RO determined that new and material 
evidence had been presented, and reopened the claim.  The 
Board concurs, and hence the issue is characterized as listed 
on the first page of this decision.  Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 
239 (1993).


FINDING OF FACT

The veteran's hepatitis C was not present during service or 
for many years thereafter, and was not caused by any incident 
of service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2000).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran had active military service from January 1977 to 
January 1981.  His service medical records are negative for a 
diagnosis of hepatitis.  In 1977, the veteran was treated for 
complaints of having a cold.  He stated he had a running 
nose, sore throat, cough, and a congested chest.  In August 
1977, he was treated for viral bronchitis, and in November 
1977, he was treated for an upper respiratory infection.  The 
records show that in February 1978, the veteran complained of 
nausea with vomiting and tightness in the chest.  He was 
diagnosed as having a viral syndrome.  In March 1978, he was 
treated for bronchitis and gastroenteritis.  In July 1978, he 
was treated for a knife wound on the left bicep.  He was 
sutured and given a tetanus shot.   The impression was 
laceration of the left upper arm.  In October 1978, he was 
again diagnosed as having a viral syndrome.  The veteran was 
treated for the flu in April 1979.  He was admitted to the 
hospital in March-April 1980 and underwent removal of 
retained hardware of the left radius (before service he broke 
the arm which was treated at that time with open reduction 
and plating).  The report indicated that laboratory studies 
revealed no significant abnormalities.  When examined in July 
1980, the veteran denied having a history of hepatitis.  The 
veteran, in July 1980, complained of having a history of 
abdominal pain after eating spicy foods.  An upper 
gastrointestinal (GI) series at that time was within normal 
limits.  

In April 1997, the veteran submitted a claim of service 
connection for hepatitis C.  He stated his condition began in 
December 1995.

In support of his claim, the veteran submitted medical 
records of a private hospital admission from December 1995 to 
January 1996.  He was admitted in severe critical condition 
with massive upper gastrointestinal bleeding; he was found to 
have bleeding esophageal varices, and treatment included 
transfusions.  It was noted he had a long history of alcohol 
abuse, and diagnoses included cirrhosis and alcoholic liver 
disease.  During the course of hospitalization he was also 
found to have hepatitis C.  Diabetes was also noted during 
the admission.  

Private and VA treatment reports from 1996 and 1997 show the 
veteran was diagnosed as having hepatitis C and that he had a 
history of alcohol abuse for years.  It was noted he had 
liver disease associated with alcohol and hepatitis C, and he 
was being considered for a liver transplant.

The RO, in July 1997, denied service connection for 
hepatitis.  The veteran was given notice of the adverse 
determination that same month.  He did not appeal.

In a March 1999 statement, Dr. Robert Centrone stated that he 
had been treating the veteran for liver disease secondary to 
chronic active hepatitis C since 1995. 

In May 1999, the veteran requested that his claim of service 
connection for hepatitis be reopened.  

Dr. Centrone reported in a May 1999 statement that, after 
reviewing the veteran's medical records and after a thorough 
physical examination, he felt that with a reasonable degree 
of medical certainty that the veteran had chronic hepatitis 
infection that he likely contracted while in service.  He 
stated that the veteran's laboratory studies, ultrasounds of 
the liver, and examinations by GI and liver specialists 
support this.  He stated that hepatitis was usually 
undistinguishable from flu-like illness and that the veteran 
reported episodes of flu-like symptoms after consuming water 
transported by military water tanks in the field.  He stated 
that this was a very likely source of any infection as 
hepatitis was frequently transported in this way.

In a May 1999 statement, Dr. Steven Lichtenstein said the 
veteran suffered from end stage liver disease, cirrhosis with 
hepatitis C.  He related his condition was diagnosed in 
December 1995.  He reported that hepatitis C was a chronic 
liver disease and took many years to develop cirrhosis of the 
liver.  He stated that most likely the veteran had hepatitis 
for many years prior to December 1995.  He noted that he was 
the gastroenterologist who first diagnosed the veteran as 
having hepatitis C and cirrhosis.  

Additional medical reports from 1998 and 1999 show the 
veteran continued to receive treatment for liver disease 
associated with alcohol and hepatitis C.

In June 1999, the RO reopened and denied the claim of service 
connection for hepatitis.

Dr. Centrone stated in June 1999 that he had reviewed the 
evidence including service medical records provided to him.  
Dr. Centrone stated that there were multiple entries which 
support a finding that the veteran contracted hepatitis while 
in the service.  He related that there were references to 
"viral syndromes," fatigue, non-specific abdominal 
discomfort, and anorexia, which supported the diagnosis of 
hepatitis in service.  He stated that also his military 
service aggravated his hepatitis.

In July 1999, the veteran underwent a VA examination.  The 
doctor noted that the veteran's claims folder was reviewed.  
It was pointed out that during service the veteran had very 
non-specific complaints of viral syndrome and GI upset.  He 
stated that the veteran also had removal of a bone plate 
under regional anesthesia without receiving a blood 
transfusion.  During the examination, the veteran reported 
being in a motor vehicle accident at age 17, prior to 
entering service, and that he may have had a blood 
transfusion at that time.  The examiner noted the veteran had 
advanced liver disease with cirrhosis, portal hypertension, 
and its consequences, and that he was waiting for a liver 
transplant.  The doctor stated that there was no definitive 
evidence of any distinct illness while in the service that 
would represent a bout of hepatitis.  He noted that hepatitis 
C could easily present as a non-specific viral-like illness.  
The examiner stated that it was not possible to definitively 
rule out that the hepatitis initial infection occurred while 
in the service; however, he stated that there was no 
definitive support for this.  He stated that he found it 
interesting that the veteran may have received a blood 
transfusion prior to entering service and that he would 
attribute that as the most likely etiology of his hepatitis 
C, if indeed the transfusion took place.

II.  Analysis

Initially, it is noted that the Board is satisfied that all 
relevant evidence has been properly developed with respect to 
the veteran's claim of service connection for hepatitis C.  
No further VA assistance is required to comply with the duty 
to assist.  Veterans Claims Assistance Act of 2000, Pub.L. 
No. 106-475, 114 Stat. 2096 (2000), including new 38 U.S.C.A. 
§ 5103A.  

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

In the instant case, the veteran claims he has hepatitis C 
which was incurred during his military service which lasted 
from 1977 to early 1981.  His service medical records are 
negative for a diagnosis of hepatitis.  He was first 
diagnosed as having hepatitis in late 1995, almost 15 years 
after service.  The determinative question is whether there 
is a link between the veteran's current hepatitis C and 
service.

Dr. Lichtenstein notes that hepatitis C can take many years 
to develop into cirrhosis, and that it is likely that the 
veteran had the hepatitis for many years prior to it being 
diagnosed in 1995.  Dr. Centrone opines that the veteran's 
hepatitis was contracted in service by drinking bad water; he 
notes that hepatitis may be indistinguishable from flu-like 
illness; and he opines that various entries in the service 
records, concerning "viral syndromes," fatigue, non-
specific abdominal discomfort, and anorexia represented the 
onset of hepatitis.  The VA doctor, who reviewed the 
veteran's claims folder, pointed out that there was no 
definitive evidence of any distinct illness while in the 
service that would represent a bout of hepatitis.  He noted 
that hepatitis C could easily present as a non-specific 
viral-like illness.  He stated that it was not possible to 
definitively rule out that the initial hepatitis infection 
occurred while in the service; however, he opined that there 
was no definitive support for this as well.

The United States Court of Appeals for Veterans Claims has 
offered guidance on the assessment of the probative value of 
medical opinion evidence.  The Court has instructed that it 
should be based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill in 
analyzing the data, and the medical opinion that the 
physician reaches.  Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993).  The probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rational to support the opinion".  
Further, the Board is charged with the duty to assess the 
credibility and weight given to evidence.  Evans v. West, 12 
Vet. App. 22, 30 (1998); Winsett v. West, 11 Vet. App. 420 
(1998).  In doing so, the Board is free to favor one medical 
opinion over another provided it offers an adequate basis for 
doing so.  Evans, supra, at 30; Owens v. Brown, 7 Vet. App. 
429, 433 (1995).

In the instant case, the Board finds that the VA medical 
opinion is the most probative, essentially indicating the 
obvious, that it would be pure speculation to link the 
veteran's hepatitis C with non-specific ailments during 
service.  

Dr. Centrone asserts that episodes of viral syndromes, 
fatigue, non-specific abdominal discomfort, and anorexia in 
service were manifestations of the onset of hepatitis.  
However, this doctor fails to provide any medical basis for 
the assumption that viral syndromes and other common ailments 
in service, as opposed to viral syndromes and other common 
ailments before service and for many years after service, 
represented the onset of the veteran's hepatitis.  Virtually 
every human is subject to periodic colds, flu, upset stomach, 
and the like.  Dr. Centrone states that such illnesses which 
the veteran had in service represented hepatitis, but this is 
patent speculation, given the content of the service medical 
records.  It has never been asserted by the veteran that the 
first and only time he had viral symptoms was during his 4 
years in service, which ended about 15 years before the 
diagnosis of hepatitis C.  It is known that blood or blood 
products are a common form of transmission of hepatitis C, 
but the veteran apparently did not have a blood transfusion 
in service, and the service records do not describe any other 
obvious means of transmission of the disease.  Dr. Centrone 
asserts the veteran got the disease from drinking bad water 
in service, but there is no evidence in the service records 
to support this, nor does Dr. Centrone explain how drinking 
bad water can transmit hepatitis C. 

Although the veteran's private doctor opines that hepatitis C 
was incurred in service, the evidence as a whole is against 
such.  The service medical records are negative for a 
diagnosis of hepatitis.  The service records merely show the 
veteran periodically was treated for colds, flu, upset 
stomach, etc., which are common acute and transitory ailments 
suffered by many.  

The Board finds that the private medical opinion, that 
hepatitis was incurred in service, lacks probative value.  
The opinion did not address the veteran's complete medical 
history (i.e. discuss viral symptoms the veteran had prior to 
service and after service).  In contrast, the VA doctor's 
opinion is consistent with the evidence of record and appears 
to be based on sound medical principles.  

Given the evidence of record, it would be pure speculation to 
conclude that the veteran's hepatitis C, first diagnosed many 
years after service, began during his active duty.  Pure 
speculation and remote possibility are beyond the scope of 
the reasonable doubt doctrine.  See 38 C.F.R. § 3.102.  The 
weight the credible evidence demonstrates that the veteran's 
hepatitis C began many years after his active duty and was 
not caused by any incident of service; it was neither 
incurred in nor aggravated by service.  The preponderance of 
the evidence is against the claim of service connection for 
hepatitis C.  Thus the benefit-of-the doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).








ORDER

Service connection for hepatitis C is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

